Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

 Claim Status
Claim 1 has been amended; support is found in table 1.
Claims 1 -10 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7 and 9 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iijima et al. (US 2007/0037049 A1).
As to claim 1, Iijima et al. discloses a lithium ion secondary battery (20) (abstract, [0040]), comprising: 
an electrode body (185-laminated structure) comprising a positive electrode (cathode-[0043], a negative electrode (anode-[0043]) and a separator (140) therebetween which are stacked [0043]; and a nonaqueous electrolyte liquid (electrolytic solution-[0043]) (figure 4), 
wherein the negative electrode [0046-0047] has a negative electrode composition layer mainly composed of a negative electrode active material provided on at least one surface of a negative electrode current collector ([0102-103] discloses the active material is 90 percent thus is the anode is mainly composed of a negative active material), the negative electrode active material including a materials S including Si ([0047] discloses the active material can be metals of Si or silicon oxides), 
wherein assuming that a total of all negative electrode active materials included in the negative electrode is 100 mass %, a content of the material S is 50 mass % or more ([0102, 0103 and 0047] discloses the active material can be silicon or silicon oxide and can have a mass of 90 percent)
 wherein the nonaqueous electrolyte liquid comprises propylene carbonate, ethylene carbonate and a chain carbonate as a solvent, wherein a volume content of the propylene carbonate in the solvent is 10 to 50 volumes %, the volume content of propylene carbonate in the solvent is higher than the volume content of ethylene carbonate ([0106] discloses a volume ratio of PC:EC:DEC as 2:1:7 thus PC-20%, EC-10% and DEC-70%; where in DEC is the chain carbonate and also noted this composition of electrolytic solution matches with Example 1 of the instant application), 
wherein the positive electrode comprises a positive electrode composition layer comprising a metal oxide comprising Li and a metal M except for Li as a positive electrode active material provided on at least one surface of a positive electrode current collector ([0054, 0100] discloses the compositions of material that can be used and the application upon a current collector), and 
wherein the lithium ion secondary battery has an upper limit voltage in charge is 4.35 V of more ([0108] discloses the maximum voltage of 5V).
Alternatively, It would have been obvious to one of ordinary skill in the art at the time the application was filed to select silicon metal or silicon oxide from the anode active materials listed by Iijima because these are known equivalents for anode active material.

As to claim 4, Iijima discloses the lithium ion secondary battery according to claim 1, but does not disclose the discharging parameters of at the time when the lithium ion secondary battery is discharged at a discharge current rate of 0.1 C to reach a voltage of 2.0 V, a molar ratio (Li/M) of the Li and the metal M except for the Li contained in the positive electrode active material is 0.8 to 1.05.
However, this limitation is expected or at the very least obvious (given the same test/operation condition).
The reason for expectation is that the same battery as claimed has been rendered obvious (including the active materials) and thus it would be expected to have the same characteristic of having a molar ratio (Li/M) of the Li and the metal M other than Li included in the positive electrode active material is 0.8 to 1.05, when the lithium ion secondary batter is discharged at a discharge current rate of 0.1C to reach a voltage reaches 2.0V, a molar ratio (L/M) of the Li and the metal M other than Li included in the positive electrode active material is 0.8 to 1.05.
If it is shown that this characteristic during the specified test/operation condition is not met, any differences would be small, such that obviousness is met. This is because the same battery as claimed has been rendered obvious including the active materials and thus any differences in the molar ratio when a certain discharge method is applied would be small, wherein obviousness is achieved.
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)

As to claim 7, Iijima discloses wherein the negative electrode has been made of the negative electrode composition layer including the negative electrode active material not including Li (active material is silicon or silicon oxide thus not including lithium-[0047]), the negative electrode composition layer being doped with Li ions [0054].

As to claim 9, Iijima discloses a method for producing the lithium ion secondary battery according to claim 7, comprising: 
providing the negative electrode having the negative electrode composition layer comprising a material not including Li and a binder [0102-0103];
 doping the negative electrode composition layer with Li ions; (initial charging) [0107] and 
then using the negative electrode to manufacture the lithium ion secondary battery [0108].

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (US 2007/0037049 A1) in view of Trevey et al. (US 2012/0301778 A1).
As to claim 2, Iijima discloses the lithium ion secondary battery according to claim 1, wherein the positive electrode comprises a positive electrode material of Lithium oxide comprising LiMn0.33Ni0.33Co0.34O2 [0100] (thus the positive electrode material comprises a lithium cobalt oxide comprising Co and at least one kind of an element Mi selected from the group consisting of Mg, Zr, Ni, Mn, Ti and Al).
However, Iijima does not disclose the surface of particles of the positive electrode active material is coated with an Al-containing oxide, wherein the Al-containing oxide has an average coating thickness of 5 to 50 nm.
Trevey et al. discloses a battery where the cathode active material can be LiMn1/3Ni1/3Co1/3O2  [0028].  Trevey further discloses that to reduce side reactions between the electroactive cathode material and electrolyte layer to improve the performance of cell, the cathode active material (e.g., an oxide) may be coated or covered, partially or wholly, with a suitable material--e.g., a metal oxide, such as aluminum oxide. The coating may be conformal and may be deposited using atomic layer deposition (ALD). The thickness of the coating may vary according to desired properties of the cathode. The coating may be about 5 nm thick [0030].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the aluminum oxide layer of Travey in the amount of 5nm because this would prevent side reaction and thus improve the stability of the active material.

As to claim 10, modified Iijima discloses the lithium ion secondary battery according to claim 2, but does not disclose the discharging parameters of at the time when the lithium ion secondary battery is discharged at a discharge current rate of 0.1 C to reach a voltage of 2.0 V, a molar ratio (Li/M) of the Li and the metal M except for the Li contained in the positive electrode active material is 0.8 to 1.05.
However, this limitation is expected or at the very least obvious (given the same test/operation condition).
The reason for expectation is that the same battery as claimed has been rendered obvious (including the active materials) and thus it would be expected to have the same characteristic of having a molar ratio (Li/M) of the Li and the metal M other than Li included in the positive electrode active material is 0.8 to 1.05, when the lithium ion secondary batter is discharged at a discharge current rate of 0.1C to reach a voltage reaches 2.0V, a molar ratio (L/M) of the Li and the metal M other than Li included in the positive electrode active material is 0.8 to 1.05.
If it is shown that this characteristic during the specified test/operation condition is not met, any differences would be small, such that obviousness is met. This is because the same battery as claimed has been rendered obvious including the active materials and thus any differences in the molar ratio when a certain discharge method is applied would be small, wherein obviousness is achieved.
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (US 2007/0037049 A1) in view of Yuge (WO 2015/186742A1, US 2017/0200941A1 is used as an English equivalent).
As to claim 3, Iijima discloses the negative active material as SiO2 but not SiOx where 0.5 < x < 1.5 as is instantly claimed.  
Yuge discloses a battery with the silicon material comprising SiOx 0.5 < x < 1.5 is preferable because Si suboxide that satisfies 0.5.< x < 1.5 is more preferable and Si suboxide with x that is greater than or equal to 0.5 can minimize a decrease in cycle characteristics because the amount of formed Si particles which significantly changes in volume is not excessively large [0036].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the silicon material of Iijima with that of Yuge because the ratio minimizes  a decrease in cycle characteristics because the amount of formed Si particles which significantly changes in volume is not excessively large 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (US 2007/0037049 A1) in view of Kamizori et al. (WO 2014/141875 A1, US 2016/0020494 is used as an English equivalent).
As to claim 5, Iijima discloses a separator is made of an electrically insulating porous material. The electrically insulating porous material can be selected from laminates of films consisting of polyethylene, polypropylene, or polyolefm, oriented films of mixtures of the foregoing resins [0059] thus discloses the porous membrane (I) mainly composed of a thermoplastic resin but does not explicitly disclose a second porous layer (II) mainly composed of fillers having a heat resistant temperature of 150 C or more.
However, Kamizori et al. teach of a separator with a porous layer (1) mainly composed of a thermoplastic resin and a porous layer (II) mainly composed of filers having a heat resistant temperature of 150C or more [0081-0082]. The motivation for including a porous layer (II) mainly composed of fillers having a heat resistant temperature of 150C or more (with a porous layer (I) mainly composed of a thermoplastic resin) is to prevent a short circuit if the internal temperature of the cell has risen by preventing heat shrinkage of the separator [0084].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to have a porous layer (II) mainly composed of fillers having a heat resistant temperature of 150 C or more (with a porous layer (I) mainly composed of a thermoplastic resin) in order to prevent a short circuit if the internal temperature of the cell has risen by preventing heat shrinkage of the separator.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (US 2007/0037049 A1) in view of Ebisuzaki et al. (US 2016/0294017 A1).
As to claim 6, Iijima et al. discloses the battery as is discussed above but does not include a third electrode as is instantly claimed. 
Ebisuzaki et al. discloses a lithium ion battery and teaches the addition of a third electrode to the outside wound electrode assembly that has a Li supply source of capable of supplying lithium ions (abstract) and this lithium ion secondary battery enables lithium ion replenishment to be carried out in a short period of time [0009].  The third electrode has a portion facing, across the insulating film, an outer surface of the negative electrode that constitutes the outermost circumference of the negative electrode of the wound electrode assembly, and has a portion facing, across the insulating film, a wound electrode assembly open end face that communicates with the interior of the wound electrode assembly and is an end face of the wound electrode assembly along the direction of the winding axis (Abstract).   Thus, reading on the limitation of “the lithium ion secondary battery further comprises a third electrode to insert Li ions into the negative electrode, wherein the third electrode is disposed at least at an end face of the electrode body stacked such that the third electrode is electrically conductive with the negative electrode”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include a third electrode as a lithium source because this enables the lithium ion replenishment to be carried out in a short period of time.
	As to claim 8, Ebisuzaki further discloses the using the third electrode Li supply source; and electrically connecting the third electrode with the negative electrode to insert Li ions into the negative electrode [0056-0057].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive with respect to unexpected results.
The claims as written are not commensurate in scope because the data is supplied for PC and EC mixtures with only the chain carbonate of DEC.  Furthermore, unexpected results are not seen as examples 1, 3, 4 which are within the claimed range have the same thickness change as examples 2 and 5 and the cycle capacity is not significantly different for examples 1-5.  Example 9 has the same electrolyte as examples 1, 3-5 and has the similar thickness change as 1 so electrolyte composition is not unexpected results for thickness range.  
Furthermore, it is noted, the newly found art has been applied which has the same electrolyte composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727